DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “actuator” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Figures 8-9 are objected to for containing improper sectional views and/or sectional view references.  The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line.  The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight.  Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty, and hatching of juxtaposed different elements must be angled in a different way.  Refer to 37 C.F.R. 1.84(h)(3)).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 19 is objected to because of the following informalities:  the claim contains “, and” after the period at the end of the claim.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “drive unit” and “actuator.”
It is noted that, although “actuator” is not listed as a nonce term in MPEP 2181(I)(A), the term is defined as “a mechanism that puts something into automatic action” (OneLook online dictionary).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim limitation “actuator” is not defined by sufficient structure within the disclosed Specification or Drawings to perform the claimed function.  Consequently, it is unclear that Applicant was in possession of the invention as claimed at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “actuator” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 11-12, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Won (KR 2014-0072998) in view of Lau (WO 2019219163).
Claim 1. An apparatus for treating a substrate, the apparatus comprising: 
an index module (200); and a treatment module (400) configured to treat the substrate, wherein the index module includes: a load port (100) on which a carrier having a plurality of substrates received therein is loaded; and a transfer frame (300) disposed between the treatment module and the load port and configured to transfer the substrate between the carrier loaded on the load port and the treatment module, wherein the treatment module includes: one or more process chambers (410); and a transfer chamber (430) configured to transfer the substrate to the process chambers, and wherein the transfer chamber includes: a housing (walls of 430) having a transfer space (space within the walls of 430) in which the substrate is transferred; a transfer robot (1700 and 1900) disposed in the housing and configured to transfer the substrate between the process chambers; and a cleaning device (1080) provided in the transfer space and configured to attract particles in the housing (Fig. 1-2 and 5-6).  
Claim 11. A transfer unit comprising: a housing (430) having a space (space within 430) in which a substrate is transferred; a transfer robot (1700 and 1900) disposed in the housing and configured to transfer the substrate between treatment modules (410 and 420); and a cleaning device (1080) provided in the transfer space and configured to attract particles in the housing (Fig. 1-2 and 5-6).  
Claims 2 and 12. The transfer chamber further includes a drive unit (Fig. 6) configured to move the transfer robot, and wherein the cleaning device is provided in the drive unit.  
Claims 4 and 14. The cleaning device is attached to an inner wall of the housing (Fig. 6-7).  
Claims 5 and 15. The cleaning device is provided on a sidewall parallel to a direction of movement of the transfer robot among sidewalls of the housing (Fig. 6-7).  
Claims 7 and 17. The cleaning device includes: a first pad (1080a) formed of a material configured to attract positively charged particles; and a second pad (1080b) formed of a material configured to attract negatively charged particles (Won discloses 1080a and 1080b are magnets, which have positive and negative poles, which will respectively attract negatively and positively charged particles).  
	Won does not recite;
Claims 1-2, 4-5, 7, 11-12, 14-15, and 17. The cleaning device is an electrostatic pad provided in the housing and configured to electro-statically attract particles in the housing.
	However, Lau discloses a cleaning device (100) that has reduced cost of manufacture and ownership , and further teaches the cleaning device has an electrostatic surface (141) (Fig. 1).
Therefore, in view of Lau’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Won’s cleaning device to have an electrostatic pad to reduce cost of manufacturing and ownership.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Won in view of Lau, and further in view of Hong (KR 2014-0102366).
Claims 3 and 13. The apparatus of claim 2, wherein the drive unit includes: a main body (1020) having an opening (1042) formed therein; a belt (wire 1064 is considered to be an art equivalent) located to face the opening, wherein a bracket (Fig. 6) coupled with the transfer robot is coupled to the belt; and an actuator (1066) disposed in the main body and configured to move the belt, and wherein the cleaning device is located in the main body so as to be adjacent to the opening (Fig. 6-7).  
Claims 3 and 13. Won does not recite that the belt is a sealing belt configured to seal the opening.
	However, Hong discloses a drive unit (1300) having a main body (1320), an opening (1322), and a belt (1360), and further teaches the belt is a sealing belt for sealing the opening (Par. 0034 and Fig. 7).
Therefore, in view of Hong’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Won’s belt to be a sealing belt so that it could seal the opening.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Won in view of Lau, and further in view of Lee et al. (US 2004/0144316).
Won does not recite;
Claims 6 and 16. The transfer chamber further includes a fan filter unit configured to generate a vertical air flow in the housing.  
However, Lee discloses a substrate processing apparatus (100) having a transfer chamber (112a) and a housing (112), and further teaches the transfer chamber includes a fan filter unit (116) for preventing contamination of the substrate, the fan filter unit configured to generate a vertical air flow in the housing (Par. 0009 and 0048-0051, and Fig. 1).
Therefore, in view of Lee’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Won’s transfer chamber to include a fan filter unit for preventing contamination of the substrate.

Claims 8, 10, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Won in view of Lau, and further in view of Sinha (US 2009/0211595).
Won does not recite;
Claims 8 and 18. A plurality of first pads and a plurality of second pads are provided, and wherein the first pads and the second pads are alternately disposed.  
Claims 10 and 20. The second pad contains one of nylon, acetate, and aluminum.
	However, Sinha discloses a surface for particle removal (Fig. 2) having a first pad (18) and a second pad (20), and further teaches a plurality of first pads and a plurality of second pads are provided, the first pads and the second pads are alternately disposed to provide a parallel field configuration, and that the second pad contains aluminum (Par. 0025-0027 and Fig. 2).
Therefore, in view of Sinha’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Won’s cleaning device (first and second pads) to be a plurality of first and second pads made of aluminum and alternately disposed to provide a parallel field configuration.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Won in view of Lau, and further in view of Takahiro (JP H1028896).
Won does not recite;
Claims 9 and 19. The first pad contains one of Teflon, silicone, polyethylene, and vinyl chloride.  
	However, Takahiro discloses an electrostatic air cleaner (Fig. 1 and 2) having a dust collecting filter (7a), and further teaches that it is possible to reliably capture the dust on the entire surface using polyethylene or polypropylene for the dust collecting filter (Par. 0008).
Therefore, in view of Takahiro’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Won’s first pad to be made of polypropylene to reliably capture the dust on the entire surface.

With respect to the limitations that have been cited as invoking 35 U.S.C. 112(f), the structures cited in the art of record as disclosing or teaching these limitations are either structurally similar to the respective structure cited by Applicant in the Specification or perform the same claimed function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD P JARRETT/Primary Examiner, Art Unit 3652